AUIBTIN.      TIEXA%      78711




The Honorable H. Q. Sibley, D. V. hf.              Opinion No. H-    305
Executive Director,  Texae Animel
    Health Commirrion                              Re: Murt the Commierion
1020 Sam Houston State Office Bldg.                furnish copier of official
Auetin, Texas    78701                             document8 to lttorneyr in
                                                   law ruit e not involving the
                                                   Commirrion?

Dear Dr.   Sibley:

       The facte involved in thie file indicate that one Jamee Hazelwood
purchased a herd of cattle    rometime   prior to March 31, 1971, with
the eale conditioned, in part, upon Mr. Hawelwood having the cattle
inrrpected for bruoellorir.

      Mr. Haselwood requested your Commirrion        to perform the tnrpection
and in fact such an inrppction wae performed   on March 31, 1971. Many of
the cattle were found to be infected and there factr were made known to
Mr. Hazelwood.

       Mr. Hazelwood ie now in litigation with the perron who rold the cattle
to ‘him and has. requeeted that you furnirh him with copier of documente
in your office, and, more epecifically:

      (1) a copy of the brucelloair     quarantine

      (2) the date of the teetn

      (3) the report of the laboratory      or chemical   analyrir   run on the herd
          and the number of reactore       found

      (4) a copy of the quarantine      release




                                       p. 1414
    .   -

.



            The Honorable   H. Q. Sibley   page 2     (H-305)




                  (5) any prior tests. communications or other documentr you may
                      have received prior to the quarantine in question regarding
                      the brucellorris condition in the subject herd.

                   He hae particularly  asked that the documents be chfied     am,to their
            authenticity so that he might present them into evidence in the lawsuit
            without the necessity of taking depositions,  etc. He specifically  cited
            to ,you Article 373la of the Texan Revised Civil Statutem which provides
            in applicable part:

                             “Section 1. Any written instrument. certificate,
                        record, part of record,     return, report, or part
                        of report, made by an officer of this State or of         ”
                        any governmental     subdivision thereof, or by him
                        deputy, or person or employee’under        hia wper-
                        vision, in the performance      of the function8 of Wir
                        office and employment,      shall be, 10 far as relevant,
                        admitted in the court8 of this State am evidence of       .
                        the matter   stated therein, rubjsct to the provirionr
                        in Section 3. I’

            Section 3 requirer   advance notice to the adverre   party.

                  Section 4 provides   in part:

                             ‘Yguch writings may be evidenced by an official
                        publication thereof or by a copy attested by the
                        officer having.&     legal curtody of the record, or by
                        hiB deputy. Except in the case of a copy of an
                        official writing from a public office of thin State
                        or a rubdivision thereof,    the attestation   &all
                        be accompanied with a certificate     that the atterting
                        officer har the legal custody of ouch writing.       . , .
                        All such attested and certified inrtrumentr      and
                        the contents of the certificate   and the title of the
                        person making same, #hall be evidence of the




                                                  p. 1415
The Honorable   H. Q. Sibley   page 3   (H-305)


            mattern, atatements, reprerentatione     and
            title contained therein. ‘I

      The quertion you have eubmitted to u6 ir:

                “Does the Commission have to ftirnish copies
            of official documentr (eg., teet rhartr, quarantines)
            to attorneye when there ir i lawruit involved.which
            doee not involve the Commieeion? ‘I

        We have not treated thir a@ a requert, for 6 decieion under Section 7,
Article 6252-17a, V. T. C. S., the Open Recordr,Act.       It ir our opinion
that, whether or not the information which .Mr. Hatrelwwaod reeks would be
available ae public information under that Act, clearly he in entitled to
it. There are circumetancrr       under which a record, though public in the
renee that it ie maintained by a public agency, ie not public in the renre
that. it ir to b,e made available to any perron wki wilhee     to eee it.
Nevertheless,      such recordm may be reviewed mnd bra accermtble to a
particular perron tnvol*ed, Morrim v. Hoerrter,       377 S.W.2d 841 (Tex.
Civ. App., Aurtin, 1964, &writ);        Gpen Record@ Decirio,n No. 24 (1974).

       The prerence of brucellorir in a herd of cattle IB a reriour mrtter and
our rtatuter, particularly Article 7014f-1, V. T. C. S. , give your Commimrion
broad powerr to determine the diepoeition to be made of ruch animal&       See
Attorney General Opinion H-148 (1973).

       It is our opinion that Mr. Hazelwood lhould have accemm to your filea
by +ich it wae dete,rmined that his cattle were infected.  Gpen Record0
Decision No. 24 (1974). Attorney General Opinion No. 249 (1974).

        While you ma;y do no, we know of no rtatute, however, that would
require you to furnish him an authenticated copy of your recordm l e pro-
vided in Article 37310, V. T. C. S., or certified copy under Article 3731,
V. T. C. S. Nor do the provisions of Section 24 of Article 7014f-1, V. T. C. S.,
that any written instrument issued by the Commission      shall be admirrible
as evidence when certified,   require that either you or the Commtmmion
certify.   Of course, Mr. Haeelwood’r   attorney can proceed under the




                                   p. 1416
      .
-.’
                                                                                                .’




          The Honorable   H. Q. Sibley    page 4   W3Q5)



          various discovery ruler of the Texae Ruler of CivU Procrdure             to develop
          thin evidence for trial purporee under rubpoena,

                                         SUMMARY

                          Records of the Texam Animbl Health Gommiarioq
                      concerning an examination made of a herd of cattle
                      for brucellorie    are subject to inrpection by tho moper
                      of the herd.    It is not mandatory, however, that the
                      Commission authenticate or certify the recordr.eo
                      that they maT.bs ldmieeible       upcn & trial of a
                      lawruit growin out of the purchred..of      the herd.

                                                         Very   truly   yourr,




                                                         Attorney   Geaeral      of Texam

          AEPRPVED:           .




          Opinion Committee




                                               p. 1417